[Cite as Andrew v. Dennis, 2022-Ohio-2567.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 TIMONE ANDREW,                                :   APPEAL NO. C-210638
                                                   TRIAL NO. P21-842x
           Plaintiff-Appellant,                :

     vs.                                       :
                                                       O P I N I O N.
 AALIYAH DENNIS,                               :

           Defendant-Appellee.                 :




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: July 27, 2022




James J. Whitfield, for Plaintiff-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}    Plaintiff-appellant Timone Andrew challenges a child-support order

issued by the juvenile court in which the juvenile court deferred ruling on parenting

time. But the juvenile court subsequently adopted and entered an agreed shared-

parenting plan, which mooted this appeal. Because the issue of parenting time is moot,

we must dismiss the appeal.

                           I.      Facts and Procedure

       {¶2}   In February 2020, defendant-appellee Aaliyah Dennis gave birth to her

daughter. The following year, Andrew filed a pro se complaint to establish paternity of

the child under R.C. 3111.03. Next, Andrew filed a petition in a separate case, asking

to join a companionship petition filed minutes earlier by his mother. The following

month, the magistrate found that Andrew was the biological father of the child and

continued the case “for a hearing on the issue of child support.”

       {¶3}   At the child-support hearing, Andrew requested “the rights to see [his]

kid.” The magistrate informed Andrew that he was “not able to set any schedules

today,” and instructed Andrew to “file something with the court.” In response, Andrew

informed the magistrate that Dennis and he were “going to court right now for

visitation rights.” After the magistrate announced his child-support decision, Andrew

asked the magistrate to consider whether he was entitled to unsupervised visitation.

The magistrate responded, “That will be an issue at your hearing.”

       {¶4}   The following week, Andrew, now represented by counsel, filed an

objection to the magistrate’s decision and argued that Ohio law requires a court issuing

a child-support order to determine parenting time in the same order. The juvenile

court adopted the magistrate’s decision over Andrew’s objections, finding that “the


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS


matter of Parenting Time will be determined based on evidence presented in

proceedings under case number F/21/0782.”

       {¶5}    Andrew appeals and challenges the juvenile court’s procedures in a

single assignment of error.

                              II.     Law and Analysis

       {¶6}    Appellate courts are limited to deciding actual controversies. Hempen

v. Bailey (In re Bailey), 1st Dist. Hamilton Nos. C-040014 and C-040479, 2005-Ohio-

3039, ¶ 9. That limitation prevents our adjudication of moot cases. Paige v. Ohio High

School Athletic Assn., 2013-Ohio-4713, 999 N.E.2d 1211, ¶ 7 (1st Dist.), citing James

A. Keller, Inc. v. Flaherty, 74 Ohio App.3d 788, 791, 600 N.E.2d 736 (10th Dist.1991).

If we determine an appeal is moot, we may sua sponte dismiss the case. See Hammond

v. Hammond, 1st Dist. Hamilton No. C-190376, 2020-Ohio-3443, ¶ 9. Dismissal is

proper to avoid “render[ing] an advisory opinion on a moot question or rul[ing] on a

question of law that cannot affect matters at issue in a case.” Bailey at ¶ 9.

       {¶7}    An appeal is moot if the “ ‘ “issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” ’ ” State ex rel. Gaylor, Inc.

v. Goodenow, 125 Ohio St.3d 407, 2010-Ohio-1844, 928 N.E.2d 728, ¶ 10, quoting Los

Angeles Cty. v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979), quoting

Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969). In

other words, an appeal is moot if an event “ ‘renders it impossible for the court to grant

any relief.’ ” Goodenow at ¶ 10, quoting Miner v. Witt, 82 Ohio St. 237, 92 N.E. 21

(1910), syllabus. We may consider evidence outside of the record to determine if a case

is moot. Rice v. Flynn, 9th Dist. Summit No. 22416, 2005-Ohio-4667, ¶ 24, quoting

Pewitt v. Lorain Corr. Inst., 64 Ohio St.3d 470, 472, 597 N.E.2d 92 (1992).


                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶8}    For instance, in Bailey this court deemed an appeal challenging the

juvenile court’s decision to terminate visitation rights moot when the juvenile court

reinstated the appellant’s visitation rights. Bailey at ¶ 9. Because the trial court

granted the relief sought, the visitation-rights issue was moot and prevented our

consideration of visitation time. Id. at ¶ 10. We were unable to grant any relief or “give

them the time back to spend with their daughter.” Id.

       {¶9}    Likewise, an appeal challenging an order permitting a father to take his

children on a ten-day vacation was moot when “the vacation ha[d] already occurred

and there [was] no relief” that could correct any error. Polacheck v. Polacheck, 2013-

Ohio-5788, 5 N.E.3d 1088, ¶ 39 (9th Dist.). And an appeal challenging an order that

increased a father’s parenting time became moot after the military deployed the father,

ending his parenting time. Makruski v. Makruski, 9th Dist. Lorain No. 17CA011088,

2018-Ohio-1102, ¶ 9. In light of the father’s deployment in Makruski, there was “no

effectual relief” that could be granted and the court was “unable to give back the

visitation time Mother claims to have lost.” Id.

       {¶10} This appeal is moot. Andrew challenges the juvenile court’s bifurcated

approach to determining child support and parenting time in paternity cases. He

maintains that R.C. 3119.08 required the trial court to determine his parenting rights

in the same order that it determined child support. But in February 2022, just before

Andrew filed his notice of appeal, the juvenile court accepted and journalized a shared-

parenting plan, which awarded Andrew parenting time. While Andrew maintains that

he was denied time with his daughter, we cannot grant any meaningful relief because

we are “unable to give back the [parenting] time” he lost. See Makruski at ¶ 9.

       {¶11} There are exceptions to the mootness doctrine. We can “entertain an

otherwise moot case where the issues are capable of repetition, yet evading review.” In
                                          4
                    OHIO FIRST DISTRICT COURT OF APPEALS


re A.B., 1st Dist. Hamilton Nos. C-190327, C-190328 and C-190329, 2020-Ohio-3904,

¶ 10. An issue is capable of repetition, yet evades review, if “ ‘(1) the challenged action

is too short in its duration to be fully litigated before its cessation or expiration, and

(2) there is a reasonable expectation that the same complaining party will be subject

to the same action again.’ ” State ex rel. Bechtel v. Cornachio, 164 Ohio St.3d 579,

2021-Ohio-1121, 174 N.E.3d 744, ¶ 11, quoting State ex rel. Calvary v. Upper

Arlington, 89 Ohio St.3d 229, 231, 729 N.E.2d 1182 (2000). But nothing suggests that

the challenged action is too short in duration. Indeed, Andrew maintained at oral

argument that the procedure in question can delay parenting time for months,

sometimes years. Even more, this is not an issue that risks evading all future review.

       {¶12} At this point in the litigation, any relief issued by this court will have no

practical effect on Andrew’s legal rights. A decision on the merits would be purely

hypothetical and academic. See State ex rel. Cincinnati Enquirer v. Hunter, 141 Ohio

St.3d 419, 2014-Ohio-5457, 24 N.E.3d 1170, ¶ 4, quoting In re L.W., 168 Ohio App.3d

613, 2006-Ohio-644, 861 N.E.2d 546, ¶ 11 (10th Dist.), quoting Grove City v. Clark,

10th Dist. Franklin No. 01AP-1369, 2002-Ohio-4549, ¶ 11, quoting Culver v. Warren,

84 Ohio App. 373, 393, 83 N.E.2d 82 (11th Dist.1948). There is nothing in the record

to depart from the ordinary rule against issuing advisory opinions. See Bailey, 1st Dist.

Hamilton Nos. C-040014 and C-040479, 2005-Ohio-3039, at ¶ 9.

                                  III.    Conclusion

       {¶13} Andrew’s challenge to the juvenile court’s bifurcation of child support

orders and parenting-time decisions in paternity cases became moot when the juvenile

court accepted a shared-parenting plan submitted by the parties. Therefore, the appeal

is dismissed.


                                            5
                   OHIO FIRST DISTRICT COURT OF APPEALS



                                                                     Appeal dismissed.

MYERS, P.J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           6